Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-30 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/994,264 filed March 24, 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/8/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 11-13, 17-20, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Intel474 (INTEL CORPORATION: "Summary of Thursday offline discussion on physical layer aspects of NR mobility enhancement", R1-1913474 - 3GPP, 2019-11), and further in view of Kim (US Pub. No.: 2020/0288359).

As per claim 1, Intel474 disclose  An apparatus for wireless communication (see page 1, section 1, (page 1,1. Introduction, In this contribution, we summarize issues identified by submitted 
contributions on NR mobility enhancement in RAN1 #99, see page 5, UE), comprising: 
one or more processors (see page 5, UE with CPU/ a processor), wherein the one or more processors are configured to: 
transmit, to a source cell, a capability indicating whether cancelling uplink transmission to the source cell in dual active protocol stack (DAPS)-based handover (HO) is supported (see,  page 5, lines 12-14, "If  UE supporting DAPS HO, indicates that UE is not capable of supporting simultaneous UL transmission to source and target cell, UE will drop transmission of source cell if UL transmissions  of source and target cell overlap in time"); 
receive, from the source cell, an uplink grant scheduling a first uplink transmission during the DAPS-based HO (page 3, lines 18-19, "When an uplink grant indicating the HARO new transmission is received in the source link after UL data switching, the UE is expected to perform the corresponding UL transmission accordingly''; page 4, lines 40-42,  "there are situations where UE might not be aware of UL collision even though UE has already started transmitting signals to source cell in the collision case (Case 1 of figure below).This is primarily due to DC/ processing time and UL transmission preparation time."; page 5, Figure 1)); and 


Intel474 however does not explicitly disclose the apparatus comprising:
a transceiver; 
a memory configured to store instructions; and 
one or more processors communicatively coupled with the transceiver and the memory;

Kim however disclose the apparatus (see Fig. 2,  a communication node 200,  UE 130-1, see para. 0055-0059), comprising:
a transceiver (see Fig. 2, a transceiver 230); a memory configured to store instructions (see Fig.2,  a memory 220 and the storage device 260); and one or more processors (see Fig.2, processor 210) communicatively coupled with the transceiver and the memory (see para. 0055-0059,  a communication node 200 comprise at least one processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications, see also para. 0172).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an apparatus comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, as taught by Kim, in the system of Intel474, so that in a mobile communication system, mobility support and radio link management functions for guaranteeing service continuity is provided, see Kim, paragraphs 25-28.

As per claim 11, corresponds from the side of an apparatus of a network, claim 11 is rejected the same way as claim 1.
As per claim 17, claim 17 is rejected the same way as claim 1.
As per claim 27, corresponds from the side of an apparatus of a network, claim 27 is rejected the same way as claim 1.

As per claim 2, Intel474 disclose the apparatus of claim 1.

Intel474 further disclose wherein the first uplink transmission and the second uplink transmission are in overlapping time resources (see page 5, lines 12-14, If UE supporting DAPS HO, indicates that UE is not capable of supporting simultaneous UL transmission to source and target cell, UE will drop transmission of source cell if UL transmissions of source and target cell overlap in time. Otherwise, UE transmits UL signals/channels to both source and target cell in DAPS HO).

As per claim 13, claim 13 is rejected the same way as claim 2.
As per claim 18, claim 18 is rejected the same way as claim 2.
As per claim 29, claim 29 is rejected the same way as claim 2.

As per claim 3, Intel474 disclose the apparatus of claim 1.

Intel474 further disclose wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission based on a cancellation timeline (see page 3, line 38 – page 4 line 21, a UE is required to cancel source cell UL overlapping with semi-static target cell UL. AUE  is
required to cancel source cell UL overlapping with dynamic target cell UL if the appropriate timeline condition is met).

As per claim 19, claim 19 is rejected the same way as claim 3.

As per claim 4, Intel474 disclose the apparatus of claim 1.

Intel474 further disclose wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is supported, transmit the second uplink transmission to the target cell (see page 4 lines 19-21, page 5 lines 10-11, UE transmits UL signals/channels to both source and target cell in DAPS HO).

As per claim 20, claim 20 is rejected the same way as claim 4.

As per claim 12, Intel474 disclose the apparatus of claim 1.

Intel474 further disclose wherein the one or more processors are further configured to, where the capability indicates that cancelling uplink transmission from the source cell in DAPS-based HO is not supported, refrain from scheduling, for the UE, the uplink transmission where the uplink transmission overlaps with a second uplink transmission scheduled by a target cell for the UE during the DAPS-based HO (see page 4, lines 1-8, the UE drops UL transmissions to the source cell if a collision occurs for all combinations of UL channels/signals, and UL transmission dropping should apply to all combination of UL channel/signals).

As per claim 28, claim 28 is rejected the same way as claim 12.

Claims 5-10, 14-16, 21-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Intel474 (INTEL CORPORATION: "Summary of Thursday offline discussion on physical layer aspects of NR mobility enhancement", R1-1913474 - 3GPP, 2019-11), in view of Kim (US Pub. No.: 2020/0288359), and further in view of Intel200 (INTEL CORPORATION:  "Issue Summary for NR Mobility Enhancements",R1-2001200 -  3GPP, 2020-02).

As per claim 5, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);

The combination of Intel474 and Kim however does not explicitly disclose wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not indicate a second capability for power sharing.

Intel200 however disclose wherein one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not indicate a second capability for power sharing (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not indicate a second capability for power sharing, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 6, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);



Intel200 however disclose wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not receive an indication of power sharing (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are configured to cancel at least the portion of the first uplink transmission where the apparatus does not receive an indication of power sharing, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 7, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);

The combination of Intel474 and Kim however does not explicitly disclose wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error.

Intel200 however disclose wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 8, the combination of Intel474, Kim and Intel200 disclose the apparatus of claim 7.

Intel200 further disclose wherein the one or more processors are configured to indicate the configuration error where the apparatus does not indicate a second capability for power sharing (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

As per claim 9, the combination of Intel474, Kim and Intel200 disclose the apparatus of claim 7.

Intel200 further disclose wherein the one or more processors are configured to indicate the configuration error where the apparatus does not receive an indication of power sharing (see page 5-6, 2,4, Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

As per claim 10, the combination of Intel474 and Kim disclose the apparatus of claim 1.

Intel474 further disclose wherein the capability indicates, per band combination (see page 4 lines 7-12, UL transmission collision does not apply to all band combination scenarios that UE has indicated support of simultaneous UL transmission (as part of DAPS HO UE capability). In may include inter-frequency intra-band and inter-frequency inter-band scenarios)

The combination of Intel474 and Kim however does not explicitly disclose wherein the capability indicates, per band combination, whether cancelling uplink transmission to the source cell in DAPS-based HO is supported .

Intel200 however disclose wherein the capability indicates, per band combination, whether cancelling uplink transmission to the source cell in DAPS-based HO is supported (see pages 4-5, 2.3 Capability signalling for DAPS­ HO; pages 7-8, 2.6 Definition of intra-band and inter-band for DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 16, claim 16 is rejected the same way as claim 10.
As per claim 26, claim 26 is rejected the same way as claim 10.
As per claim 30, claim 30 is rejected the same way as claim 10.

As per claim 14, the combination of Intel474 and Kim disclose the apparatus of claim 12.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);

The combination of Intel474 and Kim however does not explicitly disclose wherein the one or more processors are configured to refrain from scheduling the uplink transmission where the UE transmits a second capability for power sharing.

Intel200 however disclose wherein the one or more processors are configured to refrain from scheduling the uplink transmission where the UE transmits a second capability for power sharing (see pages 5-6, 2.4 Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

As per claim 15, the combination of Intel474 and Kim disclose the apparatus of claim 12.

Intel474 further disclose Uplink Power Control (page 4, lines 25-33; pages 10-11, 2.8 Uplink Power Control);



Intel200 however disclose wherein the one or more processors are configured to refrain from scheduling the uplink transmission where the apparatus transmits, to the UE, an indication of power sharing (see pages 5-6, 2.4 Conditions for uplink cancellation in UL DAPS-HO; pages 9-10, 2.8 Target cell prioritization in UL DAPS-HO).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors are further configured to, where the first uplink transmission overlaps with the second uplink transmission scheduled by the target cell and where the capability indicates that cancelling uplink transmission to the source cell in DAPS-based HO is not supported, indicate, to at least the source cell, a configuration error, as taught by Intel200, in the system of Intel474 and Kim, so as to support handling of overlap of DL channel/signals for UEs not able to support simultaneous Rx in the context of DAPS based handover, see Intel200, paragraphs 25-28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim
Sebire (US Pub. No.:2021/0282002) – “Moreover, there may be provided a handover, such as a Dual Active Protocol Stack (DAPS) handover developed as part of 3GPP Release 16. The DAPS handover refers to a handover that aims to minimize the user data interruption time during a handover by allowing UE to be remain connected to and scheduled by the source cell while initiating connection to the target cell, and only dropping the source cell connection after the target cell connection is operational. DAPS may allow near zero millisecond interruption time for handovers. During the DAPS handover, each of the UE's DRBs (which is configured with DAPS) may be temporarily associated with two RLC entities, one RLC entity associated with a source cell and the other RLC entity associated with a target cell. The DRBs configured with DAPS may count twice, for example, towards the UE's DRBs limit due to the duplicated processing load over the protocol stacks. Apart from packet duplication and DAPS, additional RLC entities may be configured for other purposes as well. In some example embodiments, there is provided a new UE capability that signals to the network count information regarding the RLC entities the UE is capable of handling for operations such as packet duplication and/or DAPS. For example, the UE may signal to the network (e.g., a base station, gNB, eNB, a core network node, and/or the like) the UE capabilities with respect to the number of RLC entities the UE is capable of handling. This amount may be an additional amount of RLC entities. For example, the UE may signal to the network that the UE is capable of handling 8 additional RLC entities for packet duplication and/or DAPS”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469